Citation Nr: 1641679	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  08-34 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a perforated eardrum with related vertigo.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty for training from April to September 1976.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, continued the noncompensable (0 percent) ratings assigned the Veteran's perforated right eardrum and right ear hearing loss.

By Decision Review Officer decision dated September 2010, the RO increased the rating assigned the perforated right eardrum, recharacterized to include vertigo, to 30 percent.  In June 2013, the Board issued a decision continuing the 0 percent rating assigned the right ear hearing loss and the 30 percent rating assigned the perforated right eardrum with related vertigo.  

The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, based on a Joint Motion For Partial Remand (JMPR), the Court remanded the claim of entitlement to a rating in excess of 30 percent for residuals of a perforated eardrum with related vertigo to the Board for action consistent with the JMPR.  As the Veteran agreed to discontinue pursuing the remaining claim, the Court dismissed it.  

In August 2014, to comply with the terms of the JMPR, the Board remanded this claim to the RO for additional action.  In the Introduction section of that remand, the Board referred to the RO a raised claim of entitlement to service connection for Meniere's Disease.  To date, the RO has not acted in response to the referral.  With greater urgency, the Board thus again refers the raised claim to the RO for appropriate action.  

VA processed this claim electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating assignable for a peripheral vestibular disorder, including one that results from perforation of the tympanic membrane.

2.  Residuals of the Veteran's perforated eardrum do not include Meniere's syndrome or loss of an auricle.

3.  The rating criteria reasonably describe the severity and symptomatology of the Veteran's perforated eardrum with related vertigo.


CONCLUSION OF LAW

The criteria for entitlement to a schedular rating in excess of 30 percent for residuals of a perforated eardrum with related vertigo are not met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.27, 4.87, Diagnostic Codes (DCs) 6211-6204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, according to the JMPR, as of August 2014, VA had not fulfilled its duty to assist the Veteran in obtaining all evidence necessary to support his claim.  The Board thus remanded this claim to the RO to secure all pertinent treatment records that appeared to be outstanding.  Since the RO succeeded in associating these records with Virtual VA, the Veteran has not alleged that there are any other outstanding records that VA should obtain on his behalf.  The Veteran also has not alleged that VA violated its duty to notify or that the VA examinations he underwent during the course of this appeal are inadequate to decide this claim.  No further notice or assistance is therefore necessary.  

II.  Analysis

The Veteran is service connected for residuals of a perforated eardrum with related vertigo.  The RO has assigned that disability a 30 percent rating pursuant to 38 C.F.R. § 4.87, DCs 6211-6204, which govern ratings of perforated tympanic membranes and peripheral vestibular disorders.  See also 38 C.F.R. § 4.27 (2015).  The Veteran seeks a disability rating in excess of 30 percent for this condition. 

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Schedular

For residuals of his perforated right eardrum, to include vertigo, the Veteran is in receipt of the maximum schedular rating assignable under DC 6204, the DC used to evaluate peripheral vestibular disorders.  38 C.F.R. § 4.87, DC 6204.  The question is thus whether an increased rating - in excess of 30 percent - is assignable under any other DC pertinent to ears.  DC 6205, which governs ratings of Meniere's syndrome, provides that a 60 percent rating is assignable for hearing impairment with attacks of vertigo and a cerebellar gait occurring from one to four times a month with or without tinnitus.  A 100 percent rating is assignable for the same symptoms occurring more than once weekly.  38 C.F.R. § 4.87, DC 6205.  DC 6207 provides that a 50 percent rating is assignable for complete loss of both auricles.  38 C.F.R. § 4.87, DC 6207.

The Veteran is currently in receipt of separate ratings for his right ear hearing loss and tinnitus so in determining whether an increased rating is assignable in this case, the Board will not consider the hearing loss and tinnitus as residuals of the perforated right eardrum.  See 38 C.F.R. § 4.14 (rule against pyramiding).  

In written statements submitted in June 2006, November 2008, August 2011, May 2013, June 2014, September 2014 and March 2015, the Veteran and his representative claim that residuals of the perforated eardrum include loss of hearing, tinnitus, constant pain, constant or daily malodorous drainage, including of pus after showering, infections, the escaping of air from his ear when he blows his nose, vertigo, dizziness and a loss of equilibrium corresponding with a change in body positioning or movement.  

Allegedly, during the six months preceding his May 2010 VA examination, the Veteran had 20 ear infections; during the year preceding that examination, he had constant inner-ear itching.  The Veteran points out the fact that the May 2010 examiner noted a right tympanic membrane that was irregular in surface with an area of beefy looking tissue and thin, whitish discharge, and a notable sway and disturbed balance resulting in an intentionally altered gait.  The Veteran contends that his ear condition is unlisted in the rating schedule and, due to that fact and based on the findings noted above, he is entitled to a 100 percent rating or, at the very least, a 60 percent rating for his ear condition under DC 6205, by analogy to Meniere's syndrome.  

Indeed, when a condition not listed in the rating schedule is at issue, that condition may be rated under another DC by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Rating an unlisted condition by analogy requires the DC to be built up with the first two digits identifying the part or system of the body involved and the last two digits identified as "99".  38 C.F.R. § 4.27.  If the rating is determined based on residuals of a condition, use of hyphenated DCs are more appropriate, with the DC preceding the hyphen representing the disease itself and the DC following the hyphen representing the residual condition.  Here, for the reasons that follow, the latter is more appropriate.  

During the course of this appeal, the Veteran sought treatment for right ear complaints, or for symptoms he believed were associated with his perforated right eardrum, and underwent VA examinations of his right ear.  During treatment visits and examinations, medical professionals consistently diagnosed the Veteran with a perforated right eardrum, serous otitis media and/or a vestibular disorder; some attributed reported symptoms to hypotension or a back, sleep or tobacco use disorder; none diagnosed Meniere's syndrome or any other ear condition, including loss of an auricle.  

More specifically, when the Veteran filed the claim at issue in this appeal, treatment records dated prior thereto included medical problem lists naming, in part, chronic serous otitis media and a perforated eardrum.  As early as June 2006, a medical professional confirmed visually a perforated right eardrum, characterized as still blocked and scarred, but healing with less pain.  In March 2007, during a VA examination, an examiner too confirmed visually a perforated right eardrum.  The examiner also confirmed vertigo, for which the Veteran had not seen a doctor, described as syncope in nature, persisting for hours, causing falls and requiring the use of a cane.  

Thereafter, the Veteran began seeking treatment for vertigo.  He also reported dizziness, lightheadedness, nausea and a feeling of weakness, symptoms which, in July 2007, a physician attributed to orthostatic hypotension and serous otitis media.  Follow-up testing revealed no abnormalities, resulting in the doctor prescribing the Veteran antibiotics for his right ear.  In October 2007, the Veteran attributed the nausea and vomiting to a stomach problem.  A doctor indicated the vertigo, described as daily dizzy spells, particularly when arising in the morning, a spinning sensation and a tendency to fall, mostly represented orthostatic hypotension.  

In 2008, the Veteran reported vertigo on multiple occasions, which doctors confirmed with position changes.  In April of that year, the Veteran also reported intermittent drainage, but a physical evaluation revealed no such drainage.  Magnetic resonance imaging showed increased areas of signal activity in the right ear, but follow-up testing (conducted years later, in August 2014) was unremarkable.  In July 2008, the Veteran was seen for dizziness, lightheadedness, staggering, a loss of balance and an unsteady gait.  The treatment provider noted drainage, attributed the Veteran's symptoms to central nervous system pathology involving cerebellum and ocular motor pathways and probable vestibuloocular reflex and somatosensory deficits, and recommended vestibular rehabilitation.    

Since 2009, the Veteran has continued to receive treatment, albeit less frequently, for all of the symptoms noted in the preceding paragraphs.  During a May 2010 VA examination and treatment visits dated since 2012, treatment providers discussed some of these symptoms, primarily, poor balance, dizziness and an altered gait, in conjunction with the Veteran's back problems, a sleeping disorder and/or longstanding tobacco use disorder.  By 2014, these symptoms were causing multiple falls, one of which resulted in a broken tibia.  During this time period, no medical professional attributed any of these symptoms to Meniere's syndrome or noted any loss of auricle.  In fact, during August 2006, May 2010 and March 2015 VA examinations, examiners specifically found that the Veteran did not have Meniere's syndrome, instead noting or diagnosing a peripheral vestibular disease, including one evidenced by inner ear disturbances (tinnitus, positional vertigo and a balance deficit).  One found both of the Veteran's auricles normal with no tissue loss or deformity.

The symptoms the Veteran reported in this case initially developed secondary to a perforated eardrum and are now part of a residual peripheral vestibular disorder.  Contrary to the Veteran's assertions, the perforation and vestibular disorder are listed in the rating schedule, under DCs 6211 and 6204.  It would therefore be inappropriate to rate these conditions under any other DC, including DC 6205, by analogy.   

Inasmuch as the Veteran is in receipt of the maximum schedular rating assignable for a peripheral vestibular disorder, including one that results from perforation of the tympanic membrane, and residuals of the Veteran's perforated eardrum do not include Meniere's syndrome or loss of an auricle, the Board concludes that the criteria for entitlement to a schedular rating in excess of 30 percent for residuals of a perforated eardrum with related vertigo are not met.


B.  Extraschedular

In certain circumstances, the Board may assign an increased rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, in asserting that the rating criteria do not account for all residuals of his perforated eardrum, in particular, his loss of balance and abnormal gait, the Veteran is raising a claim for an increased rating for residuals of his perforated eardrum on an extraschedular basis under 38 C.F.R. 3.321(b)(1).  Referral for extraschedular consideration is not necessary, however, as the rating criteria reasonably describe the level of severity and symptomatology of this disability.  

The 30 percent rating assigned residuals of the Veteran's perforated eardrum with vertigo under DC 6204 contemplates vestibular disequilibrium, dizziness and occasional staggering, symptoms that likely play a role in the Veteran's reported tendency to lose his balance and have an altered gait.  To the extent the Veteran is claiming more frequent episodes of staggering and/or unsteadiness, as explained above, medical professionals have attributed such symptoms, at least in part, to other nonservice-connected disabilities.  In any event, during VA examinations, the most recent conducted in June 2015, and treatment visits dated during the course of this appeal, medical professionals noted less frequent and less severe residuals of the perforated eardrum than the Veteran reported.  Based on this evidence, it is clear the Veteran is adequately compensated for all symptoms confirmed by medical professionals to result from his service-connected perforated eardrum with vertigo. 


ORDER

A rating in excess of 30 percent for residuals of a perforated eardrum with related vertigo is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


